                       1   MARK FOWLER (Bar No. 124235)
                           mark.fowler@dlapiper.com
                       2   CLAYTON THOMPSON (Bar No. 291331)
                       3   clayton.thompson@dlapiper.com
                           YAKOV M. ZOLOTOREV (Bar No. 224260)
                       4   jake.zolotorev@dlapiper.com
                           SUMMER TORREZ (Bar No. 264858)
                       5   summer.torrez@dlapiper.com
                           JONATHAN HICKS (Bar No. 274634)
                       6   jonathan.hicks@dlapiper.com
                       7   DLA PIPER LLP (US)
                           2000 University Avenue
                       8   East Palo Alto, CA 94303-2214
                           Tel: 650.833.2000
                       9   Fax: 650.833.2001
                      10   ERIN P. GIBSON (Bar No. 229305)
                      11   erin.gibson@dlapiper.com
                           JACOB D. ANDERSON (Bar No. 265768)
                      12   jacob.anderson@dlapiper.com
                           PETER MAGGIORE (Bar No. 292534)
                      13   peter.maggiore@dlapiper.com
                           DLA PIPER LLP (US)
                      14   401 B Street, Suite 1700
                      15   San Diego, CA 92101-4297
                           Tel: 619.699.2700
                      16   Fax: 619.699.2701

                      17   Attorneys for Defendant
                           APPLE INC.
                      18

                      19                               UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA
                      20
                            DSS TECHNOLOGY MANAGEMENT,                       CASE NO. 14-cv-05330 HSG
                      21    INC.,
                                                                            JOINT STIPULATION AND ORDER TO
                      22                       Plaintiff,                   RESCHEDULE NOVEMBER 6, 2019
                      23                                                    HEARING REGARDING DKTS. 215, 220,
                            v.
                                                                            223
                      24    APPLE INC.,
                      25                       Defendant.
                      26

                      27

                      28
DLA P I PER LLP (US)
   EAST PAL O AL TO         WEST\288147341.1                               -1-
                                                     JOINT STIPULATION AND ORDER TO RESCHEDULE HEARING RE: DKTS. 215, 220, 223
                                                                                                  CASE NO. 14-CV-05330 (HSG)
                       1          Pursuant to Civil Local Rules 6-1(b), 6-2, 7-1(a)(5) and 7-12, Plaintiff DSS Technology

                       2   Management, Inc. (“DSS”) and Defendant Apple Inc. (“Apple”), through their respective counsel

                       3   of record, hereby stipulate as follows regarding the November 6, 2019 hearing date:

                       4          WHEREAS, on July 8, 2019, DSS filed a Motion to Amend its Infringement Contentions

                       5   (Dkt. 215);

                       6          WHEREAS, on July 22, 2019, Apple filed an Opposition to DSS’ Motion to Amend its

                       7   Infringement Contentions and a Cross-Motion to Strike DSS’ Expert Report (Dkt. 220);

                       8          WHEREAS, on July 23, 2019, Apple filed a Motion for Leave to File an Amended

                       9   Answer (Dkt. 223);

                      10          WHEREAS, on August 1, 2019, the Court entered a notice re-scheduling the hearings for

                      11   the motions filed at Dkts. 215, 220 and 223 to October 31, 2019 at 2:00 p.m. (Dkt. 229);

                      12          WHEREAS, on October 25, 2019, the Court entered a notice rescheduling the October 31,

                      13   2019 hearing date for Dkts. 215, 220 and 223 to November 6, 2019 at 2:00 p.m. (Dkt. 295);

                      14          WHEREAS, lead counsel for Apple has a pre-existing conflict that prevents his

                      15   attendance on the rescheduled, November 6, 2019, hearing date;

                      16          WHEREAS, the parties have met and conferred regarding a potential date to reschedule

                      17   the hearing date for Dkts. 215, 220 and 223 and both parties are first available on November 20 or

                      18   21 to attend the hearing, and respectfully request that the Court reschedule the above-referenced

                      19   hearing from November 6, 2019 until November 20 or November 21, 2019; and

                      20          WHEREAS, rescheduling the November 6 hearing to November 20 or November 21,

                      21   2019 will not alter the date of any event or any deadline already set by this Court in this case.

                      22          IT IS SO STIPULATED.

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
   EAST PAL O AL TO
                            WEST\288147341.1                                 -2-
                                                     JOINT STIPULATION AND ORDER TO RESCHEDULE HEARING RE: DKTS. 215, 220, 223
                                                                                                  CASE NO. 14-CV-05330 (HSG)
                       1          Pursuant to Civil L.R. 5-1(i)(3), concurrence to the filing of this document was obtained

                       2   from Niky Bagley, counsel for DSS Technology Management, Inc., on October 28, 2019.

                       3

                       4    Dated: October 28, 2019                     DLA PIPER LLP (US)

                       5
                                                                        By /s/ Summer Torrez
                       6                                                   MARK D. FOWLER
                                                                           CLAYTON THOMPSON
                       7                                                   YAKOV M. ZOLOTOREV
                                                                           ERIN P. GIBSON
                       8                                                   SUMMER TORREZ
                                                                           JACOB D. ANDERSON
                       9                                                   JONATHAN HICKS
                                                                           PETER MAGGIORE
                      10
                                                                            Attorneys for Defendant
                      11                                                    APPLE INC.
                      12

                      13                                                BUETHER JOE & CARPENTER, LLC
                      14
                                                                        By /s/ Niky Bagley
                      15                                                   CHRISTOPHER M. JOE
                                                                           ERIC W. BUETHER
                      16                                                   BRIAN A. CARPENTER
                                                                           NIKY BAGLEY
                      17                                                   KENNETH KULA
                      18                                                    Attorneys for Plaintiff
                                                                            DSS Technology Management, Inc.
                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
   EAST PAL O AL TO
                            WEST\288147341.1                               -3-
                                                    JOINT STIPULATION AND ORDER TO RESCHEDULE HEARING RE: DKTS. 215, 220, 223
                                                                                                 CASE NO. 14-CV-05330 (HSG)
                       1   PURSUANT TO STIPULATION, IT IS SO ORDERED:

                       2   The hearing for Dkts. 215, 220 and 223 is rescheduled from November 6, 2019 at 2:00 p.m. to

                       3   November 21, 2019 at 2:00 p.m.

                       4
                            Dated:       10/31/2019
                       5

                       6
                                                                          By
                       7                                                       HAYWOOD S. GILLIAM, JR.
                                                                               United States District Judge
                       8

                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
   EAST PAL O AL TO
                            WEST\288147341.1                                -4-
                                                      JOINT STIPULATION AND ORDER TO RESCHEDULE HEARING RE: DKTS. 215, 220, 223
                                                                                                   CASE NO. 14-CV-05330 (HSG)
